DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, fails to teach capturing, by one or more recording devices, a plurality of continuous signature representations included as a portion of one or more broadcasts from one or more broadcast sources; storing, temporarily in separate buffers, each of the plurality of continuous signature representations; receiving, by a mobile device, a broadcast from the one or more broadcast sources; analyzing the broadcast to determine at least one unknown signature representation; delivering, to a cloud computing component, the at least one unknown signature representation; and comparing the at least one unknown signature representation with each of the plurality of continuous signature representations; and identifying any potential matches between the at least one unknown signature representation and the plurality of continuous signature representations.
 	Regarding claim 17, the prior art of record, fails to teach receive from one or more recording devices, a plurality of continuous signature representations included as a portion of one or more broadcasts; store, temporarily in separate buffers, each of the plurality of continuous signature representations; receive a cloud callout from a mobile device to match at least one unknown signature representation; compare the at least 
Dependent claims 2-16 and 18-20 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US 2008/0148316), stallings et al. (US 2008/0060038), Singh et al. (US 2006/0104224), Chung et al. (US 2003/0138135), and Bornes (US 2002/0191821). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132